Judgment and order reversed upon the law and new trial granted, with costs to appellant to abide the event, upon the ground that the defendant was improperly precluded from proving circumstances upon which it injuriously relied, tending to establish an apparent authority of plaintiff's husband to act for her to sell her milk in his name and to receive her pay through the Dairymen’s League and to establish that any sum due her had been paid to the Dairymen’s League pursuant to instructions so received, precluding her from recovering in this action. All concur.